   8:20-cv-01915-JMC-JDA           Date Filed 08/25/20      Entry Number 40       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

 Joshua M. Wolfe,                          )
                                           )             Civil Action No.: 8:20-cv-01915-JMC
                     Plaintiff,            )
                                           )
       v.                                  )
                                           )                          ORDER
 Warden Charles Williams, Associate Warden )
 Alyson Glidewell, Associate Warden Thomas )
 Robinson, Assistant Warden Leeman, Dr.    )
 McRee, Major Marshal,                     )
                                           )
                     Defendants.           )

        Plaintiff Joshua M. Wolfe, proceeding pro se and in forma pauperis, filed this civil action

pursuant to 42 U.S.C. §1983. (ECF No. 1.) Plaintiff commenced this action by filing a Complaint

against Defendants, alleging deliberate indifference to a serious medical need. (ECF No. 1.) This

matter is before the court for review of the Report and Recommendation (“Report”) (ECF No. 29),

filed on July 27, 2020, by the United States Magistrate Judge. The Magistrate Judge found that

“[p]laintiff has not provided service documents (a Summons and Form USM 285) for Defendant

Marshal. Plaintiff has thus failed to prosecute this case as to Defendant Major Marshal, and he has

failed to comply with the Order of this Court directing him to bring the case into proper form.”

(ECF No. 29 at 2.) The Report recommends that this court dismiss Defendant Marshal from this

action, without prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure. (ECF No.

29 at 2.)

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 630(b) and Local

Civil Rule 73.02(B)(2)(d) for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-271 (1976). The
   8:20-cv-01915-JMC-JDA            Date Filed 08/25/20       Entry Number 40        Page 2 of 2




court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005). Plaintiff was advised of his right to file objections to the Report. (ECF No. 29 at 3.)

Plaintiff did not file any objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore,

failure to file specific written objections to the Report results in a party’s waiver of the right to

appeal from the judgment of the District Court based upon such recommendation. 28 U.S.C. §

636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 29)

and DISMISSES Defendant Marshal from this action, without prejudice.

       IT IS SO ORDERED.




                                                                         United States District Judge
August 25, 2020
Columbia, South Carolina
